Exhibit 10.30
RESTRICTIVE COVENANTS AND RELEASE AGREEMENT
          A. Petter Ostberg (“Ostberg”) and Standard Parking Corporation, a
Delaware corporation (the “Company”), have made and entered into this
Restrictive Covenants and Release Agreement (the “Agreement”) effective as of
August 31, 2009 (the “Effective Date”).
          WHEREAS, the Company is in the business of providing an array of
commercial and residential service-related businesses, including, (a) operating
private and public parking facilities for itself, its subsidiaries, affiliates
and others, and as a consultant and/or manager for parking facilities operated
by others throughout the United States of America and Canada, providing
on-street and off-street parking enforcement (individually and collectively
referred to herein as the “Parking Business”), and (b) residential and
commercial property management services, security services for commercial
establishments and airports, urban transportation services and specialized
transportation plans and services for major national and international sporting
and special event venues (individually and collectively referred to herein as
the “Other Business”; the Parking Business and the Other Business are sometimes
collectively referred to herein as the “Business”) (the Company and its
subsidiaries and affiliates and other Company-controlled businesses, including
its divisions (in each case including their predecessors or successors), are
also referred to hereinafter as the “Companies”); and
          WHEREAS, Ostberg has served as a member of the Company’s Board of
Directors from June 2, 2004 through July 30, 2009 (the “Prior Service”), and by
virtue of such Prior Service has been privy to Company trade secrets and
confidential information; and
          WHEREAS, Company and Ostberg now desire to enter into this Agreement
on and subject to the terms and conditions set forth below;
          NOW, THEREFORE, in consideration of the foregoing Recitals and the
mutual covenants and agreements herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by each
party to this Agreement, Company and Ostberg agree as follows:

  1.   Consideration. In consideration for the covenants and agreements of
Ostberg contained herein, including without limitation, the agreement to provide
Transition Services in Section 2, the restrictive covenants in Sections 3, 4, 5
and 6, and the release contained in Section 10, the Company shall pay Ostberg
the total amount of One Hundred Thirty Thousand Dollars ($130,000) in
installments as follows: the first installment in the amount of Fifty Four
Thousand Four Hundred Ninety Eight Dollars ($54,498), shall be payable on
January 2, 2010, and monthly installments shall be payable on the first day of
each month thereafter through and including August 1, 2010, each in the amount
of Ten Thousand Seven Hundred Eighty Six Dollars ($10,786).     2.   Transition
Services. Commencing on the Effective Date and continuing for a period of twelve
(12) months thereafter, Ostberg shall remain available to the Company to advise
with regard to matters as to which Ostberg has special competence, knowledge,
skill or experience by reason of his background and Prior Service for the
Company, including financial analysis and strategy (the “Transition Services”).
The Company and Ostberg shall mutually agree on the amount of time and the
manner in which Ostberg will render the Transition Services, which shall occur
during mutually convenient times during normal business hours. The Company
acknowledges that it will in good faith negotiate additional Consideration
hereunder should Ostberg be requested by the Company to perform or provide
services

 



--------------------------------------------------------------------------------



 



      involving any significant amount of Ostberg’s time. In providing these
services, Ostberg shall not be an employee, officer, director or agent of the
Company.     3.   Confidential Information.

  (a)   As used in this Agreement, “Confidential Information” means information
that is not generally known to the public that was or is used, developed, or
obtained by the Companies in connection with any of the Business, including but
not limited to information relating to: (i) the Company’s manner and methods of
doing business, including without limitation, strategies for negotiating leases,
management agreements and other business agreements; (ii) the identity of the
Company’s clients, customers, prospective clients and customers, lessors and
locations; (iii) the specific confidential terms of management agreements,
leases or other business agreements, including without limitation the duration
of, and the fees, rent or other payments due thereunder; (iv) the business,
developments, activities or systems of the Company, including without limitation
any marketing or customer service oriented programs in the development stages or
not otherwise known to the general public; (v) information concerning the
business affairs of any individuals or firms doing business with the Company;
(vi) financial data and the operating expense structure pertaining to any
parking facility owned, operated, leased or managed by the Company or for which
the Companies have or are providing consulting services; (vii) information
pertaining to computer systems, including but not limited to computer software,
used in the operation of the Company; (viii) any actual or planned products or
services of Company; (ix) any of Company’s fees, costs, pricing structures,
pricing quotations, pricing proposals, or actual or proposed discounts discussed
internally or given to or received from any of Company’s actual or potential
customers, suppliers, or vendors; (x) any of Company’s financial records or
plans; (xi) any information, analysis or strategy regarding any actual or
potential sale, divestiture, spin-off, acquisition, purchase, merger,
recapitalization, new venture, or business combination involving Company;
(xii) any information concerning any third party that has done business with or
proposed to do business with Company as to which Company has any confidentiality
obligation; (xiii) any nonpublic information relating to any strategy or plan
developed or internally discussed by Company for hiring or changing the
employment status of any employees; (ix) any nonpublic information relating to
any actual or proposed employee compensation or benefit plan, policy or practice
of Company, including but not limited to any actual or proposed bonus,
commission or incentive compensation plan; (x) any trade secret or proprietary
information of Company and (xi) the terms of this Agreement. Notwithstanding the
foregoing, Confidential Information does not include any information that
(i) has been or is publicly disclosed pursuant to, and to the extent required
by, a law or regulation or an order of a court or government agency, (ii) is
generally known to persons of Ostberg’s experience in other companies in the
same industry who are not themselves bound by similar covenants with respect to
confidentiality, or (iii) that becomes publicly available through no fault of
Ostberg or any of his agents.     (b)   Ostberg acknowledges and agrees that:
(i) Ostberg has been exposed to Confidential Information as a result of
Ostberg’s performance of Prior Service for the Company, and may continue to be
exposed to Confidential Information by virtue of his Transition Services
performed on and after the Effective Date; (ii) all Confidential Information is
proprietary to and a trade secret of Company and, as such, is a valuable,
special and unique asset owned by Company; (iii) each and every part of the
Confidential Information has been developed by Company at significant effort and
expense is sufficiently secret to derive economic value from not being generally
known to other parties; (iv) any disclosure or unauthorized use of any
Confidential

- 2 -



--------------------------------------------------------------------------------



 



      Information by Ostberg will cause irreparable harm and loss to Company;
and (v) Company owns the Confidential Information. Ostberg agrees not to dispute
Company’s ownership rights to any Confidential Information during or after the
term of this Agreement.     (c)   Throughout the duration of this Agreement and
at all times thereafter:

  i.   Ostberg shall hold all Confidential Information in the strictest
confidence, take all reasonable precautions to prevent its inadvertent
disclosure to any unauthorized person, and follow all Company policies designed
to protect the Confidential Information;     ii.   Ostberg shall not remove or
cause to be removed from Company’s premises, whether physically or
electronically, the original or any copy of any document, record, file,
notebook, report, video or audio recording, computer printout, program,
software, hard drive, disk drive, flash or jump drive, DVD, CD, diskette,
microfilm, drawing, list, or any other item, that contains, summarizes,
describes or reflects any Confidential Information (except as Ostberg’s duties
shall require, and in such cases, Ostberg shall promptly return all such items
to Company);     iii.   Ostberg shall not, directly or indirectly, use,
communicate, disclose, or make available to any other person or entity, any of
the Confidential Information, other than (1) as specifically required by law,
regulation or legal process or (2) in the proper performance of Ostberg’s duties
during Ostberg’s provisions of Transition Services for the Company; and     iv.
  If Ostberg learns that any person or entity is taking or threatening to take
any actions which would compromise any Confidential Information, Ostberg shall
promptly advise Company of all facts concerning such action or threatened
action.     v.   Ostberg understands that his obligations under this Section
3(c) shall end only when (if ever) the Confidential Information in question
becomes generally known to the public other than through a breach of Ostberg’s
obligations under this Agreement.     vi.   If Ostberg is requested pursuant to,
or required by, any law, regulation or legal process to use or disclose any
Confidential Information, Ostberg shall provide Company with written notice of
such request or requirement as quickly as possible and comply with any
protective order or other appropriate relief that Company obtains preventing or
limiting any such disclosure of which Ostberg has notice.

  4.   Return of Company Property. Ostberg shall immediately deliver to Company
all originals and copies of all Confidential Information and all other property
of Company that are or have been in Ostberg’s possession, custody or control,
wherever or however such Confidential Information or property may have been
located or stored, and take all other steps necessary to ensure that Ostberg no
longer has any lawful way to obtain access to any originals or copies of any
such information or property. The types of Company property covered by this
Section include but are not limited to: all computer hardware (including,
without limitation, all computers, Blackberry devices, and personal data
assistants); all contents of all such hardware; all passwords and codes needed
to obtain access to or operate effectively all or any part of any such hardware;
all electronic storage devices (including but not limited to hard

- 3 -



--------------------------------------------------------------------------------



 



      drives, disk drives, jump drives, flash drives, diskettes, CDs, and DVDs);
all contents of all such electronic storage devices; all passwords and codes
needed to obtain access to or effectively operate all or any part of any such
electronic storage device; and all computer software and programs, keys, access
cards, security badges, credit cards, telephone cards, telephones, equipment,
e-mails, correspondence, financial information, accounting information, computer
printouts, manuals, flow charts, policies, customer information and lists,
vendor information and lists, data, materials, documents, books, files, records,
notes, marketing information, specifications, plans, data base information and
lists, mailing lists, and all materials describing, reflecting or containing any
Confidential Information, including but not limited to any such property or
material that is electronically stored.     5.   Non-Competition and
Non-Solicitation.

  (a)   During the period beginning on the Effective Date and ending one (1)
year following the Effective Date (the “Restricted Period”), Ostberg shall not,
in any State in the United States of America or any Territory of Canada:

  i.   be engaged, whether as an employee, consultant, agent or otherwise, in a
sales, managerial, or executive capacity by any business, person, or entity that
engages in or is actively planning to engage in any business that is directly
and materially competitive with the Business (each, a “Competitor”);     ii.  
directly or indirectly provide to a Competitor (whether as employee, consultant,
independent contractor, owner, officer, partner, principal, joint venturer,
shareholder, director, member, manager, investor, agent, or otherwise) any
services similar to those Ostberg provided to the Company;     iii.   other than
in the proper performance of Transition Services, directly or indirectly,
(whether as employee, consultant, independent contractor, owner, officer,
partner, principal, joint venturer, shareholder, director, member, manager,
investor, agent, or otherwise), sell, promote, provide, or attempt to sell,
promote or provide, any products or services directly and materially competitive
with the Business to any person or entity that is or was a customer or potential
customer of Company about which Ostberg obtained any Confidential Information
during his service for the Company or provision of Transition Services;     iv.
  hire, employ, attempt to hire or employ, solicit for employment or retention,
knowingly assist in the employment or retention of, or seek to influence or
induce to leave Company’s employment or service, any person who is employed or
otherwise engaged by Company during the Restricted Period or within the twelve
(12) month period preceding the Effective Date;     v.   directly or indirectly
contact, induce, recruit, solicit business from or attempt to take away any
client or customer or potential customer of the Companies, with whom Ostberg had
direct contact or responsibility or about whom Ostberg acquired any Confidential
Information during his service for the Company or during his provision of the
Transition Services. Likewise, Ostberg shall not, directly or indirectly contact
or solicit business from any person responsible for referring business to the
Company, or who regularly refers business to the Company with whom Ostberg had
any direct contact or about whom Ostberg acquired any Confidential Information
during his service for the Company or during the provision of Transition
Services; or

- 4 -



--------------------------------------------------------------------------------



 



  vi.   help any other person or entity do anything that Ostberg himself is
prohibited from doing under this Section 5(a).

  (b)   Ostberg acknowledges that the restrictions contained in this Section 5
are necessary to protect Company’s legitimate interests in its Confidential
Information, business goodwill, customer relationships, and employee
relationships.     (c)   Notwithstanding the foregoing, in the event that during
the Restricted Period pertaining to the Other Business, Ostberg desires to
engage in conduct prohibited by any of Sub-sections 5(a) i through vi above with
respect to the Other Business, Ostberg must obtain the express prior written
consent of the Company’s Board of Directors (which may or may not be granted in
the sole discretion of the Company’s Board of Directors), as a condition
precedent to Ostberg engaging in any such otherwise prohibited conduct.

  6.   Nondisparagement. Except as may be required by law or to enforce the
terms of this Agreement, during the Restricted Period each of the Company (for
purposes hereof, “the Company” shall mean only (i) the Company by press release
or otherwise and (ii) the executive officers and directors thereof and not any
other employees) and Ostberg will not make any statements that disparage the
other party.     7.   Enforcement.

  (a)   Ostberg agrees and acknowledges that in light of Company’s business, the
scope and duration of the restrictions contained in Sections 3, 4, 5 and 6 of
this Agreement are reasonable and necessary to protect Company’s goodwill or
other legitimate business interests and contain reasonable limitations as to the
scope of activity to be restrained, the period during which such activity must
be restrained, and the geographic area in which such activities must be
restrained. Ostberg further agrees and acknowledges that he can honor each and
every part of this Agreement without being unreasonably restricted in his
ability to earn a living for himself and his dependents during and after his
provision of Transition Services for the Company.     (b)   Ostberg agrees and
acknowledges that any breach or threatened or anticipated breach of any part of
this Agreement will result in irreparable harm and continuing damage to Company,
and that the remedy at law for any such breach or threatened or anticipated
breach will be inadequate. Accordingly, in addition to any other legal or
equitable remedies that may be available to Company, Ostberg agrees that Company
shall be entitled to seek and obtain an injunction or injunctions, without bond
or other security, to prevent any breach or threatened or anticipated breach of
any such section.

  8.   Assistance and Cooperation. During the Restricted Period, Ostberg shall
reasonably cooperate with the Company or its attorneys regarding any
investigation, litigation, arbitration, or other claim initiated by or brought
or threatened against Company (a) with respect to which the Company believes in
good faith that Ostberg possesses relevant information, and/or (b) arising from
or related to any matter or project in which Ostberg was involved during his
Prior Service. Except as may be required by law, Ostberg shall not disclose or
discuss with anyone who is not directing or assisting Company in any
investigation, litigation, arbitration, claim or dispute covered by the previous
sentence, other than Ostberg’s own personal attorney, the fact of or subject
matter of any such investigation, litigation, arbitration, claim, or dispute.
Ostberg shall cooperate with Company and its attorneys in promptly supplying
thorough and accurate information and testimony, without need for a subpoena,
with regard to any such investigation, litigation, arbitration, claim or

- 5 -



--------------------------------------------------------------------------------



 



dispute. Ostberg and the Company acknowledge and agree that they share certain
common interests and such interests will be best served if Ostberg and the
Company and its attorneys can exchange information and engage in communications
relating to any investigation, litigation, arbitration, claim or dispute
referenced above subject to the protection of the attorney-client privilege, the
attorney work product doctrine and other privileges. Accordingly, Ostberg and
the Company agree that their communications on such subjects shall be protected
from disclosure by the attorney client privilege, the work product doctrine or
other applicable privileges even though Ostberg is not an employee of Company.
Company shall give due consideration to Ostberg’s business activities and
obligations during the Restricted Period in seeking, and Ostberg shall
reasonably accommodate Company’s schedule in providing, Ostberg’s assistance
under this Section 8. In engaging in any conduct described in this Section 8,
Ostberg shall act and be compensated as an independent contractor and not as an
employee of Company.

  9.   Authorized Expense Reimbursement. The Company shall, to the extent
permitted by law, reimburse Ostberg for the reasonable, out-of-pocket expenses
that Ostberg incurred in connection with the performance of any Transition
Services described in Section 2 or any assistance and cooperation provided under
Section 8, provided that, any such expense reimbursement requested by Ostberg
shall be expressly conditioned upon Ostberg receiving advance approval from the
Company, and provided further that Ostberg submits appropriate supporting
receipts and other similar documentation to Company in accordance with Company’s
reimbursement policy. Reimbursement payments in one calendar year will not
affect the amount available for reimbursement in any other year, and are not
subject to liquidation or exchange for any other benefit.     10.   Release and
Agreement Not to Sue.

  (a)   As used in this Agreement, “Released Parties” means (i) the Companies
and (ii) all past and present employees, agents, officials, officers, directors,
shareholders, members, managing members, predecessors, successors, insurers and
attorneys of the Companies. Nothing in this Agreement is intended to provide and
nothing herein shall provide any release to Ostberg.     (b)   Except as set
forth in Section 10(c) below, Ostberg (on behalf of himself and all of his/her
agents, representatives, attorneys, assigns, heirs, executors, and
administrators) releases all of the Released Parties from, and agrees not to
bring any lawsuit, action, or proceeding against any of the Released Parties
regarding, any and all claims, liability, causes of action, sums of money,
agreements, promises, damages, benefits, costs, expenses, attorneys’ fees, and
remedies of any type, whether now known or unknown (collectively, “Claims”),
relating to any act or failure to act that occurred before Ostberg signed this
Agreement, including, without limitation, all Claims arising out of or in
connection with Ostberg’s Prior Services, including without limitations any and
all Claims (i) for violation of any Federal, state, or local law, (ii) arising
out of common law or contract, (iii) arising out of any statute, ordinance,
regulation, executive order, or constitution relating to termination,
discrimination or retaliation, wages, commissions, bonuses, compensation, or
benefits, and (iv) for expenses, costs, or attorneys’ fees.     (c)  
Notwithstanding anything in this Agreement to the contrary, Ostberg retains and
does not release, waive or relinquish in any way, any and all claims or rights
to sue that he has or will have in the future with respect to (i) any legal,
equitable or contractual rights or entitlement Ostberg may have to
indemnification and/or legal defense (including but not limited to, any rights
available to Ostberg under any director’s liability insurance policies, the
Company’s by-laws, and/or statute), and/or (ii)

- 6 -



--------------------------------------------------------------------------------



 



      Ostberg’s rights under any Non-Statutory Stock Option Agreement. Nothing
in this Agreement is intended to expand and nothing herein shall expand any
indemnification right or entitlement of Ostberg or any right of Ostberg under
any Non-Statutory Stock Option Agreement.

  11.   Litigation Cost and Attorneys’ Fees. In the event of litigation in
connection with or concerning the subject matter of this Agreement, each party
shall bear their own costs and expenses, including without limitation attorneys’
fees.     12.   Severability. If any provision of clause of this Agreement, or
portion thereof, shall be held by any court or other tribunal of competent
jurisdiction to be illegal, invalid, or unenforceable in such jurisdiction, the
remainder of such provisions shall not be thereby affected and shall be given
full effect, without regard to the invalid portion. It is the intention of the
parties that, if any court construes any provision or clause of this Agreement,
or any portion thereof, to be illegal, void or unenforceable because of the
duration of such provision or the area matter covered thereby, such court shall
reduce the duration, area, or matter of such provision to the minimum extent
necessary to make it enforceable, and, in its reduced form, such provision shall
then be enforceable and shall be enforced.     13.   Entire Agreement. This
Agreement contains the entire agreement and understanding between Ostberg and
Company concerning the matters described herein and supersedes all of their
earlier agreements, discussions, negotiations, understandings, and proposals
relating to any such matters. The terms of this Agreement cannot be changed
except in a document signed by Ostberg and an authorized officer of Company
which states that it is changing this Agreement.     14.   Waiver. A party’s
failure to insist upon strict compliance with any part of this Agreement, or its
failure to assert any right it may have thereunder, shall not be considered a
waiver of any of its rights under that or any other part of or right under this
Agreement.     15.   Successors and Assigns. This Agreement shall bind and be
enforceable by Company and its successors and assigns.     16.   Notices. Any
notice required or permitted under this Agreement must be in writing to be
effective, and shall be delivered personally or sent by registered or certified
mail, postage prepaid, or sent by facsimile or by a nationally recognized,
reputable prepaid overnight courier, to the parties at the addresses set forth
below (or such other addresses as shall be specified by the parties by like
notice):

     
In the case of Ostberg to:
  A. Petter Ostberg
 
  25 Highview Road
 
  Darien, CT 06820
 
   
In the case of the Company to:
  Standard Parking Corporation
 
  900 North Michigan Avenue
 
  Suite 1600
 
  Chicago, IL 60611
 
  Attention: General Counsel

  17.   Governing Law; Jurisdiction and Venue; No Jury Trials. This Agreement
shall be governed by and construed in accordance with the laws and judicial
decisions of the State of Illinois, without regard to any principles of
conflicts of law. Company and Ostberg agree that any suit or action arising
under or related to this Agreement must be brought and litigated in, and decided
by, the state or federal courts in Cook County, Illinois. Company and Ostberg

- 7 -



--------------------------------------------------------------------------------



 



      waive any argument that jurisdiction or venue in any such court is
improper, inappropriate or inconvenient, and agree never to assist, participate
in, or consent to any such suit or action being transferred to, litigated in, or
decided by any other court. Each party to this Agreement voluntarily waives its
right to have a jury hear or decide any claim that arises under or relates to
this Agreement.     18.   Acknowledgment Regarding Legal Counsel. Ostberg
acknowledges that: (1) he has had a full and adequate opportunity to review this
Agreement; (2) he fully understands and freely accepts all of its provisions;
and (3) prior to assenting to the terms of this Agreement, he has been given a
reasonable opportunity to consult with counsel of his choice regarding the terms
and effect of this Agreement.

     In Witness Whereof, the parties hereto have executed this Agreement this
___day of November, 2009.

                  OSTBERG       STANDARD PARKING CORPORATION    
 
               
 
      By                          
A. Petter Ostberg
      Its:                          

- 8 -